Citation Nr: 0908094	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  90-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and Alfredo Hurtado de Mendoza, M.D.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from December 1940 to December 
1945 and from November 1950 to May 1955.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) on appeal from a March 1989 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO), in San Juan, Puerto Rico, which denied the above claim.

In December 1990, the Board remanded the claim for further 
development and later denied the claim in April 1992.  The 
Veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court).

While the case was pending at the Court, the Veteran's 
attorney, along with the Office of General Counsel for VA, 
filed a joint motion requesting that the Court vacate the 
Board decision and remand the case for further development of 
the evidence and readjudication.  In October 1993, the Court 
granted the joint motion, vacated the April 1992 Board 
decision and returned the case to the Board.  The Board, in 
turn, remanded the case to the RO in April 1994 for further 
development and readjudication consistent with the joint 
motion.

Following development, the case was returned to the Board.  
In March 1995, the Board issued another decision denying the 
claim.  In May 1996, the parties filed a  Joint Motion for 
Remand and to Stay Proceedings.  The Court granted the May 
1996 joint motion later that month, vacated the March 1995 
decision, and returned the case to the Board for further 
development and readjudication consistent with the joint 
motion.  In November 1996, the Board again remanded the case 
to the RO for additional development.  In January 1998, the 
Veteran and Dr. Hurtado de Mendoza testified at an RO 
hearing; a copy of the transcript is in the record.  In 
October 1998, the case was again remanded to afford the 
Veteran a hearing before a Member of the Board.

In June 2000, the Veteran and his wife testified at a Travel 
Board hearing held at the RO before the undersigned Veterans 
Law Judge.  A copy of the transcript has been associated with 
the record.  In October 2000, the Board remanded the case to 
the RO for additional development. 

In December 2003, the Board denied service connection for 
PTSD.  The Veteran appealed that decision to the Court.  In a 
June 2005 Joint Motion For Remand, the parties (Veteran and 
VA Secretary) asked the Court to vacate the Board decision 
and remand the case.  In a June 2005 Order, the Court granted 
the motion.  The case is now before the Board for further 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  Pursuant to the June 2005 
Joint Motion for Remand, and upon preliminary review of the 
record with respect to the Veteran's claim for service 
connection for PTSD, further development is required prior to 
final appellate review.

In the November 1996 Board Remand, the Board, in pertinent 
part, directed that the Veteran be afforded an appropriate VA 
psychiatric examination by an examiner who had not previously 
examined him for the purpose of determining whether he had 
PTSD.  It was directed that a detailed discussion of the 
Veteran's complete psychiatric history be included in the 
opinion.  In March 1997, the Veteran underwent a VA PTSD 
examination by an examiner that had not previously examined 
him, but the report was deemed to be inadequate as it did not 
include a detailed discussion of the Veteran's complete 
psychiatric history.

In an effort to comply with the November 1996 Board Remand, a 
subsequent VA PTSD examination of the Veteran was conducted 
in March 1998, however, it was not conducted by a VA examiner 
that had not previously examined him.

Pursuant to the October 2000 Board Remand, the Board, in 
pertinent part, directed that the a copy of the evidence of 
record be provided to the VA examiners that had examined the 
Veteran in 1998, so that they may discuss and interpret the 
results of all psychological testing as to whether the 
Veteran had PTSD as a result of his period of active service, 
stating all findings and conclusions reached as a result of 
the reinterpretation.  If the examiners that had previously 
examined the Veteran in 1998 were not available, the Veteran 
was to be afforded a VA examination by an examiner who had 
not previously examined him to obtain the requested opinion.  
In January 2002, a VA PTSD examination report was provided by 
the same VA  examiner that had examined the Veteran in March 
1998.

In the June 2005 Joint Motion for Remand, the parties agreed 
that the March 1997, March 1998, and January 2002 VA 
examinations of the Veteran did not fully comply with the 
prior Board Remands as they did not include a detailed 
discussion of the Veteran's complete psychiatric history, or 
they had not been conducted by a VA examiner that had not 
previously provided an examination of the Veteran.  As such, 
the Board has no discretion and must remand this claim for 
another VA examination which complies with all of the prior 
directives of the Board.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998); see also Forcier v. Nicholson 19 Vet. App. 
414, 425 (2006) (holding that the duty to ensure compliance 
with the Court's order extends to the terms of the agreement 
struck by the parties that forms the basis of the joint 
motion to remand).

Additionally, on remand, the Veteran should be provided with 
an updated statement regarding VA's duties to notify and 
assist that complies with directives of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with the requisite notice pursuant to the 
Veterans Claims Assistance Act of 2000 
(VCAA) and an explanation of the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman. 

2.  The RO/AMC shall schedule the Veteran 
for a VA psychiatric examination to be 
conducted by a board of three examiners 
that has not previously conducted an 
examination of the Veteran.  The entire 
claims file,  including a copy of this 
Remand, must be made available to and 
reviewed by the examiners prior to the 
examination of the Veteran.

The examiners are directed to administer 
all necessary psychological testing of the 
Veteran, and to prepare a report which 
fully discusses his symptomatology and 
test findings as related to the diagnostic 
criteria for PTSD and other pertinent 
psychiatric disorders.

The examiners are requested to review the 
previous and current psychiatric findings 
to obtain a true picture of the nature of 
the Veteran's psychiatric status and 
provide diagnoses of all current 
psychiatric disorders found on 
examination.  The report of the examiners 
must contain a detailed discussion of the 
Veteran's entire psychiatric history.

The examiners should indicate the exact 
diagnosis or diagnoses of the Veteran's 
psychiatric disorder(s), with specific 
consideration and discussion of the 
criteria for diagnosing PTSD contemplated 
by the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- 
IV).  The examiners should integrate the 
previous psychiatric findings and 
diagnoses to obtain a true picture of the 
nature of the Veteran's psychiatric 
illness. 

A complete rationale for all opinions 
expressed should be included in the 
report.  It is requested that the 
examiners discuss the prior medical 
evidence in detail, to include the VA 
examination reports dated in January 1991, 
March 1997, March 1998, and January 2002, 
and reconcile any contradictory evidence.

3.  The RO/AMC shall review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted 
and completed in full.  Specific attention 
is directed to the requested examination 
report.  The RO/MC shall ensure that the 
medical report is complete and in full 
compliance with the above directives.  If 
the report is deficient in any manner or 
fails to provide the specific opinion 
requested, it must be returned to the 
examiner for correction.  38 C.F.R. § 4.2 
(2008); see also Stegall, 11 Vet. App. at 
268.
 
4.  The RO/AMC shall readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, and in 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the Veteran, 
he and his representative should be 
furnished Supplemental Statement of the 
Case and afforded an appropriate period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this Remand are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




